United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1008
                                   ___________

Earl E. Stine,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri
Storz Instrument Company,               *
                                        *    [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: August 31, 1998

                                  Filed: September 21, 1998
                                   ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
      ARNOLD, Circuit Judges.
                              ___________

PER CURIAM.

      Earl E. Stine appeals from the final judgment entered in the District Court1 for
the Eastern District of Missouri granting summary judgment in favor of Storz
Instrument Company, Stine's former employer, in this action involving a claim that
Storz fired Stine because of his age, in violation of the Age Discrimination in
Employment Act, 29 U.S.C. §§ 621-634, and the Missouri Human Rights Act, Mo.

      1
       The Honorable George F. Gunn, Jr., late a United States District Judge for the
Eastern District of Missouri.
Rev. Stat. §§ 213.010-.095 (1994). For reversal, Stine argues genuine fact issues
exist as to whether after his termination his position remained open and was filled by
a younger person and as to whether Storz's proffered business reason for its
employment decision was pretextual. He also maintains that his charge of
discrimination was timely filed with the Equal Employment Opportunity Commission
for purposes of his Missouri Human Rights Act claim. After carefully reviewing the
record and the parties' briefs, we agree with the analysis and conclusions of the district
court.

        Accordingly, we affirm the judgment of the district court for the reasons set forth
in its memorandum and order. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-